        Case 3:19-cv-01631-YY           Document 26        Filed 12/20/19      Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

BENJAMIN BARBER,
                                                                      Case No. 3: 19-cv-01631-YY
               Plaintiff,
                                                                                            ORDER
       V.

STATE OF OREGON, et al.,

               Defendants.

IMMERGUT, J.

       Plaintiff, a former inmate of the Washington County Jail, brings this civil action prose. On

November 5, 2019, this Court issued an Order of Dismissal (ECF No. 9). The Order dismissed

Plaintiffs claims against Defendants District Judge Michael H. Simon and Magistrate Judge John

V. Acosta with prejudice. As to Plaintiffs remaining claims, the Court found they were barred by

the doctrine of res judicata, and because the Court must provide Plaintiff an opportunity to be heard

prior to a sua sponte dismissal on this basis, the Court granted Plaintiff leave to file an Amended

Complaint. Currently before the Court is Plaintiffs Amended Complaint (ECF No. 20).
                                                                                                        I
       In his Amended Complaint, Plaintiff purports to bring the action on his own behalf and on

behalf of "Does 1-50,000" identified as users of various internet websites. Plaintiff again alleges




I -ORDER
        Case 3:19-cv-01631-YY           Document 26        Filed 12/20/19       Page 2 of 2




claims challenging the validity of state statutes prohibiting the dissemination of "revenge porn." As

to the issue of res judicata, Plaintiffs Amended Complaint states the following:

       Unlike the previous action, barber (who is no longer an inmate) has added additional
       parties with new defendants and new ex relatione [sic] plaintif [sic] third party
       claims, and he has posted in the sealed exhibits copies of activities that could lead to
       the petitioner punished in these other states, and could lead to multiple prosecutions,
       petitioner also seeks appointment of counsel and class action status for 3rd parties.
       In the previous court case there was not an full and fair opportunity to present the
       issues of first amendment standing, third party standing, multiple - future
       prosecutions, and a combined 42 U.S.C. 1983 and 28 U.S.C. 2254, nor was
       appointment of counsel considered before dismissal.

       Plaintiffs Amended Complaint does not persuade the Court that his individual claims are

not subject to dismissal under the doctrine of res judicata. Moreover, a pro se Plaintiff cannot

represent the rights of the other individual Plaintiffs, so Plaintiffs attempt to assert the claims of

others is unavailing. See Storseth v. Spellman, 654 F.2d 1349, 1355 (9th Cir. 1981) (a non-lawyer

may not file papers with the court or otherwise represent the rights of another pro se litigant); C.E.

Pope Equity Trust v. United States, 818 F.2d 696 (9th Cir. 1987) (same).

       Accordingly, IT IS ORDERED that Plaintiffs Amended Complaint is DISMISSED. The

Court FINDS MOOT Plaintiffs Motion for Reconsideration of Orders (ECF No. 11) and Motion

for Extension of Time (ECF No. 12), and DENIES Plaintiffs Motion for Appointment of Counsel

(ECF No. 10), Motion to Request Copy of the Complaint (ECF No. 13), and Motion for Leave to

File Sealed Documents (ECF No. 21).

       IT IS SO ORDERED.
                         ~
       DATED this    2ll day of D e c e m b e r , ~ ~
                                               Karin J.     ergut
                                               United States District Judge


2-ORDER
